Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 9-16 are currently pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on the application filed in China on 02/27/2018 and 05/28/2018. It is noted, however, that applicant has not filed a certified copy of CN 20180511749.0 applications as required by 37 CFR 1.55.

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 05/27/2022.
   Status of the claims:
Claim 1 has been amended.
Claim 8 has been canceled.
The amendment fails to overcome the rejections of claims 1-13 under 35 U.S.C 102 as being patentable over Zohar et al. (US 20180136337 A1). See below.
 The amendment fails to overcome the rejections of claims 13-16 under 35 U.S.C 103 as being patentable over Zohar et al. (US 20180136337 A1) in view of Hansson et al. (US 20190146070 A1). See below. 
                    

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7, 9-13 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Zohar et al. (US 20180136337 A1).
Regarding claim 1, Zohar teaches a wide-angle LiDAR system (Fig. 2B), comprising two or more light units, each light unit comprising: 
a light emitter configured to generate an outgoing laser beam (Fig. 2B, projection unit 102, para [134]: lines 1-3); 
a light receiver configured to receive an incoming laser beam (Fig. 2B, sensor 116, para [133]: lines 13-16); and 
a beam splitter for splitting a laser beam into two or more beams (Fig. 2B, deflector 216, para [133]: lines 17-22 and 26-28); 
wherein the wide-angle LiDAR system further comprises a MEMS mirror for directing the outgoing laser beam from each light unit to a respective target region for scanning (Fig. 2B, scanning unit 104, deflector 114, para [133]: lines 13-16). See also, para [23] and para [213]: lines 6-9); 
wherein the two or more light units share the MEMS mirror (Fig.2B, para [133]: lines 1-3 and lines 13-16. See also, para [213]: lines 6-9 and para [23]); 
and wherein the target regions of different light units are different, the target region of one light unit overlaps with the target region of an adjacent light unit (Fig.2B, para [134]), and the total target region of the wide-angle LiDAR system is the sum of the respective target region of each light unit (Fig. 2B, para [134]: lines 3-8. See also. Figs. 120A, 120B, 120C,).
Regarding claim 2, Zohar teaches the wide-angle LiDAR system of claim 1, wherein each light unit further comprises a collimator for alignment of the outgoing laser beam (Para [126]. See also, Fig. 2A, para [128]: lines 12-15).
Regarding claim 3, Zohar teaches the wide-angle LiDAR system of claim 1, wherein each light unit further comprises a focusing device for focusing the incoming laser beam (Fig. 4D, para [169]: lines 1-5 and 15-17. See also, fig. 4E para [172]).
Regarding claim 4, Zohar teaches the wide-angle LiDAR system of claim 1, wherein, in each light unit, the outgoing laser beam and the incoming laser beam are co-axial (Fig. 2B, para [133]: lines 1-7).
Regarding claim 5, Zohar teaches the wide-angle LiDAR system of claim 4, wherein the angle between the axis of any two adjacent light units is the same (Fig. 2B, projection light 102 A, 102 B, and 102C).
Regarding claim 6, Zohar teaches the wide-angle LiDAR system of claim 4, wherein the target regions of the two or more light units are contiguous and are not overlapping substantially (Fig. 2B, 120A, 120B, 120C, para [134]: lines 3-8. See also, Fig. 1 A, para [131]: lines 23-27).
Regarding claim 7, Zohar teaches the wide-angle LiDAR system of claim I, wherein the target region of one light unit adjoins the target region of an adjacent light unit (Fig. 2B, 120A, 120B, 120C, para [134]: lines 3-8).
Regarding claim 9, Zohar teaches the wide-angle LiDAR system of claim 1, wherein the beam splitter is configured to receive the outgoing laser beam through a first channel and to direct the outgoing laser beam to exit the beam splitter through a second channel (Fig. 2B, deflector 216, para [133]: lines 17-32).
Regarding claim 10, Zohar teaches the wide-angle LiDAR system of claim 9, wherein the incoming laser beam enters the beam splitter through the second channel and exits the beam splitter through a third channel (Fig. 2B, deflector 216, para [133]: lines 17-32).
Regarding claim 11, Zohar teaches the wide-angle LiDAR system of claim 10, wherein the lighter emitter configured to emit the outgoing laser beam is positioned opposite the first channel (Fig. 2B, projecting unit 102 and deflector 216) and the light receiver configured to receive the incoming laser beam is positioned near the third channel (Fig.2B, deflector 216 and sensor 116).
Regarding claim 12, Zohar teaches the wide-angle LiDAR system of claim 1, wherein each light unit further comprises one or more reflective mirrors for directing the outgoing laser beam or the incoming laser beam (para [121]: lines 1-9.  See also, para [149]: lines 1-7).
Regarding claim 13, Zohar teaches the wide-angle LiDAR system of claim 1, wherein the light emitter in each light unit is a stationary laser emitter (Fig. 2B, light source 112, para [134]: lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al. (US 20180136337 A1) in view of Hansson et al. (US 20190146070 A1).
Regarding claim 14, Zohar fails to teach the wide-angle LiDAR system of claim 3, further comprising an installation plate, wherein the light emitter and the beam splitter of each light unit are placed on the upper surface of the installation plate, and wherein the light receiver of each light unit is affixed to the lower surface of the installation plate.
However, Hansson teaches the wide-angle LiDAR system of claim 3, further comprising an installation plate (Fig. 10, mask 324, para [52]: lines 1-8. See also, para[4]: lines 10-17 and  para [43]: lines 1-2, and ), wherein the light emitter and the beam splitter of each light unit are placed on the upper surface of the installation plate (Fig. 10A, laser source 304 and beam splitter 302 are located at the top side of substrate 306), and wherein the light receiver of each light unit is affixed to the lower surface of the installation plate (Fig. 10A, para [52]: lines 5-11).
It would have been obvious to modify Zohar’s Lidar system, in view of Hansson to include mask 324 so that the Lidar system can be used to reduce ambient light from reaching the receiver, minimize interference and reduce noises. 
Regarding claim 15, Zohar, as modified in view of Hansson, teaches the wide-angle LiDAR system of claim 14, wherein the collimator of each light unit is located on the upper surface of the installation plate.
Hansson, in Figs 10A-B, shows a coaxial configuration of a scanning lidar system with at least one light source 304, beam splitter 302 and lens 322 located at the top side of mask 324. It would have been obvious to combine Zohar’s Lidar system with Hansson because it does no more than predictable results of increasing/decreasing the diameter of a collimated input beam to a larger/narrower collimated output beam and have a better alignment.
Regarding claim 16, Zohar as modified in view of Hansson, teaches the wide-angle LiDAR system of claim 14, wherein the focusing device of each light unit is located on the lower side of the installation plate.
Hansson, in Fig 10A, shows a coaxial configuration of a scanning lidar system with at least one light source 304, beam splitter 302 and lens 322 located at the top side of mask 324 and a detector 326 and a lens that coincides with the slits in the mask 342 (para [32]). It would have been obvious to combine Zohar’s Lidar system (para [156], fig. 4A) with Hansson because it does no more than predictable results of have a better alignment of the incoming laser beam and reduce interference and noises.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645